                                                     U.S. Department of Justice
   [Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     December 13, 2019
   BY EMAIL
   The Honorable Paul E. Davison
   United States Magistrate Judge
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601

           Re: United States v. Jared Miller-White, 19 Mag. 9705

   Dear Judge Davison:

          The Government respectfully requests that the currently sealed complaint in the above-
   referenced case be unsealed. The Government is available to answer any questions the Court may
   have.


                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

SO ORDERED 4/14/20
                                          by: /s Mathew Andrews
                                              Mathew Andrews
                                              Assistant United States Attorney
                                              (914) 993-1920




        USDC SDNY
        Document
        Electronically Filed
        Doc #
        Date Filed 4/14/2020
